Citation Nr: 1449723	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability prior to November 10, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August to September 1969 and served on active duty from November 1975 to November 1979.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2009, February 2012, and January 2014, these matters came before the Board and were remanded for additional evidentiary development.  Other matters were adjudicated in prior determinations.  These matters have now been returned to the Board for appellate review.

Historically, the shoulders were listed as separate issues concerning the right and left shoulder.  They have been combined on the title page and in the decision below for economy of discussion.

In the January 2014 Board remand, the issues of entitlement to service connection for an acquired psychiatric disorder and gastroesophageal reflux disease were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  These matters have still not been adjudicated by the AOJ and are thus referred again for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The most probative medical and other evidence of record preponderates against finding that the Veteran's bilateral shoulder disability is related to his active duty service.  Arthritis was first demonstrated many years after separation from service.

2.  A bilateral shoulder disability was neither caused nor permanently made worse by the Veteran's service-connected bilateral thoracic outlet syndrome or cervical spine disability.

3.  Prior to November 10, 2009, service connection was established for bilateral upper extremity thoracic outlet syndrome with a zero percent disability evaluation, a lumbar spine disability with a 20 percent disability evaluation, a cervical spine disability with a 10 percent disability evaluation, and a right lower extremity neurological disorder with a 10 percent disability evaluation.

4.  Prior to November 10, 2009, the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Prior to November 10, 2009, the criteria for a total disability evaluation based on individual unemployability due to service-connected disorders, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.15, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a July 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was most recently afforded a pertinent VA examination in March 2010, and a clarifying addendum was later obtained in April 2014.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  Thus the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

Certain disabilities, including degenerative arthritis may be presumed to have been incurred in service if demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Shoulder Disability

The Veteran seeks entitlement to service connection for a bilateral shoulder disability on a direct basis, or in the alternative, as secondary to his service-connected bilateral thoracic outlet syndrome and cervical spine disability.  See October 2013 appellate brief.

Service treatment records show no complaints of, diagnosis of, or treatment for a bilateral shoulder disability.  In fact, from January 1969 through March 1979, the Veteran repeatedly denied any symptoms of "painful or 'trick' shoulder" in his report of medical history.  Furthermore, a March 1979 periodic examination report indicated no shoulder disability.

VA treatment records show repeated complaints of shoulder pain dating back to September 1997.

At a January 2007 VA examination, the examiner diagnosed the Veteran with a bilateral shoulder impingement and concluded his shoulder symptoms were not related to his service-connected thoracic outlet syndrome.  In addition, an MRI taken during this time revealed evidence of degenerative changes bilaterally.

In December 2008, the Veteran's sister submitted a statement indicating that she noticed his health deteriorating since his separation from service.

In February 2011, he attended another VA examination.  The examiner diagnosed him with no orthopedic disease in the left shoulder, and noted there was X-ray evidence of asymptomatic arthritis.  Overall, the examiner concluded that because he did not have an orthopedic disease in his left shoulder, a left shoulder joint disability was nonexistent and thus not related to service.  In a June 2011 addendum opinion, the examiner also determined the Veteran did not have a right shoulder disability.

The Veteran attended yet another VA examination in March 2012 and the examiner diagnosed him with bilateral shoulder degenerative joint disease.  Upon review of the file, the examiner commented the Veteran did not have impingement and that his pervious January 2007 examination diagnosis was inaccurate by examination standards.  The examiner further determined the Veteran's current shoulder disability was the result of normal aging and was not related to his military service, including the cervical spine injury incurred therein.  The examiner noted there was no indication that he injured his shoulders in service nor was there any subsequent injury to his shoulders since then.  In an April 2014 addendum opinion, the examiner again concluded the degenerative changes in the Veteran's shoulders were consistent with "normal wear and tear," and peer reviewed literature did not support a relationship between his bilateral shoulder disability and his thoracic outlet syndrome or cervical spine disability.  The examiner thus opined that it was not likely that his service-connected disabilities were related to or aggravated his bilateral shoulder disability.

After reviewing the evidence of record, the Board finds the January 2007 examination opinion regarding entitlement to service connection to be largely inadequate for rating purposes, as the examiner did not provide a rationale to support the conclusion.  Similarly, the Board finds the February 2011 examination opinion with the June 2011 addendum opinion to be largely inadequate for rating purposes, as they were based the presence of no current symptomatology, and failed to address the etiology of the Veteran's current diagnosis.  As such, the Board assigns little probative value to these opinions.

The Board finds the March 2012 VA examination opinion with the April 2014 addendum opinion to be highly probative because they rely on sufficient facts and data, provide a rationale for each opinion, and contain sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

In considering the Veteran's own statements, while he is competent and credible to testify about his observable symptoms, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his bilateral shoulder disability.  See Layno, 6 Vet. App. at 470.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his disability.  

As for the statement from his sister, the Board is unable to assign it any probative value as it provides no specific observation as to the Veteran's bilateral shoulder disability.  The Board is unable to determine what symptomatology, if any, caused the Veteran's health to "deteriorate" post-separation from service.

Overall, the Board finds there is insufficient evidence to grant entitlement to service connection for a bilateral shoulder disability on a direct or presumptive basis.  There was no evidence of an in-service incurrence as there was no a shoulder disability noted in service and the Veteran repeatedly denied any symptoms of shoulder pain during service.  Further, the evidence suggests the Veteran did not begin to complain of shoulder pain until September 1997, about 18 years post-separation from service.  Moreover, degenerative changes were first noted many years after service.  In addition, the March 2012 VA examiner concluded his shoulder disability was the result of normal aging and was not related to his military service. 

In considering entitlement to service connection on a secondary basis, the Board also finds the preponderance of the evidence is against the claim.  In the April 2014 addendum opinion, the examiner concluded there was no medical literature to support a relationship between the Veteran's bilateral shoulder disability and his thoracic outlet syndrome or cervical spine disability.  As such, the most probative medical evidence of record indicates his bilateral shoulder disability was neither caused nor aggravated by his thoracic outlet syndrome or cervical spine disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral shoulder disorder on any basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

The Veteran alleges that his service-connected disabilities rendered him unemployable prior to November 10, 2009 and that he is, therefore, entitled to a total disability evaluation based on individual unemployability due to service-connected disorders for this period.

A total disability evaluation based on individual unemployability due to service connected disorders may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities." 38 C.F.R. § 4.16(a).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the rating authority should refer the matter to the director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry in either situation is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the Veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the Veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

In order to satisfy the criteria for schedular consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

Prior to November 10, 2009, service connection was in effect for a bilateral upper extremity thoracic outlet syndrome at zero percent disabling, a lumbar spine disability at 20 percent disabling, a cervical spine disability at 10 percent disabling, and a right lower extremity neurological disorder at 10 percent disabling.  Accordingly, because the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he did not meet the percentage requirements for a total disability evaluation for this period.  38 C.F.R. § 4.16(a).  Thus, entitlement on this basis is not warranted.

The Board has also considered entitlement to extraschedular consideration.  VA treatment records show that in November 1997, the Veteran was employed in building maintenance but did not think he could continue his occupation due to his back pain.  By April 1999, he indicated he was last employed as a building maintenance manager in 1997.

At his January 2007 VA examination, he stated he was having trouble when he was doing building maintenance work due to neck and shoulder pains.  At a December 2007 VA examination, he reported not working and his functional limitations were described as an inability to repeatedly bend or lift.  There were no limitations on walking, standing, or use of his upper extremities.

The Veteran is in receipt of Social Security Administration (SSA) payments for a primary diagnosis of a disorder of the back and a secondary diagnosis of an anxiety related disorder.  SSA records indicate that in a January 2007 VA treatment note, the Veteran reported not working primarily due to a blood clot in his leg and low back.  A November 2008 analysis concluded the Veteran was employable and capable of sedentary work.  His vocational outlook was favorable.  By May 2009, another vocational analysis concluded his vocational outlook was favorable.

While, the Board has considered the Veteran's own opinions as to his employability, the Board assigns it a low probative value as he has provided essentially no evidence to support his contentions that service connected disorders alone rendered him unemployable at this time.  

In light of the foregoing evidence the Board finds that a referral for extraschedular consideration for a total disability evaluation based on individual unemployability is also not warranted.  Aside from the Veteran's lay contentions, there is nothing that suggests his service-connected disabilities rendered him unemployable.  Rather, two vocation analyses conducted in November 2008 and May 2009 indicate his vocational outlook was favorable.

As the Veteran has not submitted any probative evidence that shows that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment prior to November 10, 2009, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not applicable.  Thus the claim is denied.  38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to a total disability rating based on individual unemployability prior to November 10, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


